 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
  SERGIO CALDERON LARA, JESUS
  MISARAY, BERNARDO SEGURA LARA,
  and JORGE GRANADOS,
 individually and on behalf of others similarly
 situated,                                                         Case: 19-cv-9996-AJN

                                   Plaintiff,
                                                                 AFFIRMATION OF
                  -against-                                    CLELA ERRINGTON IN
                                                             SUPPORT OF CERTIFICATES
  KNOLLWOOD ROAD DELICATESSEN                                      OF DEFAULT
  INC. (D/B/A KNOLLWOOD GOURMET
  DELI), JOHN DOE CORP. (D/B/A G&J
  DELI), GERARD FLETCHER, TIMOTHY
  FLETCHER, GAMEL C. SALEH (A.K.A
  MOE) and KARMEN DOE,

 -------------------------------------------------------X
         Clela Errington, an attorney duly admitted to practice in New York and in this court,
declares on penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:
        1.      I am one of the attorneys for Plaintiffs in this lawsuit for unpaid wages under the
FLSA and New York Labor Law and regulations.
        2.      I submit this affirmation in support of the Plaintiffs’ application for certificates of
default pursuant to Fed. R. Civ. P. 55(a) and Local Rule 55.1, against the Defendants Knollwood
Road Delicatessen, Inc., Gamel C. Saleh, Karmen Doe, and Timothy Fletcher, for failure to
respond to the Complaint or otherwise appear in this action.
        3.      The Complaint in this action was filed on October 29, 2019. See Civil Docket Sheet
Entry 1.
        4.      A summons and copy of the Complaint was properly served on Knollwood Road
Delicatessen Inc. on November 27, 2019. See Civil Docket Sheet Entry 16.
        5.      A summons and copy of the Complaint was properly served on Gamel C. Saleh on
December 13, 2019. See Civil Docket Sheet Entry 17.
        6.      A summons and copy of the Complaint was properly served on Karmen Doe on
December 13, 2019. See Civil Docket Sheet Entry 18.
       7.      A summons and copy of the Complaint was properly served on Timothy Fletcher
on December 13, 2019. See Civil Docket Sheet Entry 19.
       8.      On information and belief, individual Defendant Knollwood Road Delicatessen,
Inc., being a corporation organized and existing under the laws of the State of New York, and
individual defendants Timothy Fletcher, Gamel C. Saleh, and Karmen Doe, are not infants, nor in
the military, nor incompetent persons.
       9.      The deadline for Defendant Knollwood Road Delicatessen, Inc. to answer or
otherwise respond to the Complaint was December 18, 2019. The deadline for Defendants Gamel
C. Saleh, Karmen Doe, and Timothy Fletcher to answer or otherwise respond to the Complaint
was January 3, 2020. Said Defendants have failed to appear, plead, or otherwise defend the action.
       10.     Wherefore, Plaintiffs respectfully request that the Court enter a default judgment
against Defendants Knollwood Road Delicatessen Inc., Gamel C. Saleh, Karmen Doe, and
Timothy Fletcher.
       11.     I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

Dated: New York, New York
       March 13, 2020
                                             /s/ Clela Errington
                                             Clela Errington, Esq.
                                             MICHAEL FAILLACE & ASSOCIATES, P.C.
                                             60 East 42nd Street, Suite 4510
                                             New York, New York 10165
                                             (212) 317-1200
                                             Attorneys for Plaintiffs




                                              -2-
